                                                                                                      FILED
                                                                                             2018 Oct-18 PM 04:10
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JAMES ROBINSON,                                 )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )     Case No. 2:18-cv-1399-JEO
                                                )
CEMEX SOUTHEAST, LLC, et al.,                   )
                                                )
       Defendants.                              )

                     MEMORANDUM OPINION AND ORDER

       On July 27, 2018, Plaintiff filed a complaint in the Circuit Court of Jefferson

County, Alabama, against Defendants CEMEX Southeast, LLC (“CEMEX”), and

Randy Martin, as well as fictitious defendants. (Doc. 1-1 at 5-12). On August 30,

2018, Defendant CEMEX 1 filed a notice of removal based on diversity jurisdiction

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. (Doc. 1).                    On September 10,

2018, Plaintiff filed a motion to remand pursuant to 28 U.S.C. § 1447(c). (Doc. 7).

Plaintiff contends the court 2 does not have diversity jurisdiction over his complaint

because CEMEX has failed to meet its burden of proof as it relates to the amount

1
  Martin had not been served with process and, as such, is not required to join in or consent to
removal. 28 U.S.C. § 1446(b)(2)(A); GMFS, LLC v. Bounds, 275 F. Supp. 2d 1350, 1354 (S.D.
Ala. 2003). Nevertheless, Martin consented to removal. (Doc. 1-3 ¶ 6; Doc. 22).
2
  The action was originally assigned to the undersigned United States Magistrate Judge pursuant
to 28 U.S.C. § 636(b) and the court’s general order of reference dated January 2, 2015. The
parties have since consented to an exercise of plenary jurisdiction by a magistrate judge pursuant
to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. (Doc. 24).
in controversy requirement. The motion is fully briefed and ripe for decision.

(Docs. 14, 18).    For the following reasons, the court concludes that federal

jurisdiction exists based on complete diversity and the motion to remand is due to

be denied.

I. LEGAL STANDARD

      The party seeking removal has the burden of establishing federal

jurisdiction. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir.

2010). A defendant can remove a suit to federal district court if that court has

original jurisdiction over the action. 28 U.S.C. § 1441(a). Federal district courts

have original jurisdiction over all civil actions between parties of diverse

citizenship where the amount in controversy exceeds $75,000, exclusive of interest

and costs. 28 U.S.C. § 1332(a).

      Where the plaintiff does not plead a specified amount of damages in the

complaint, a defendant’s notice of removal need include only a “plausible

allegation” that the amount in controversy meets the jurisdictional threshold. See

Dart Cherokee Basin Operating Co. v. Owens, ___ U.S. ___, 135 S. Ct. 547, 554

(2014).   When the plaintiff has not specified the amount of damages in the

complaint, the removing defendant bears the burden of establishing the

jurisdictional amount by a preponderance of the evidence. Roe v. Michelin North

Am., Inc., 613 F.3d 1058, 1061 (11th Cir. 2010).

                                        2
       In assessing whether removal is proper, the court first looks to the

complaint. Pretka, 608 F.3d at 754. If a defendant alleges that federal jurisdiction

is “facially apparent” from the complaint, the court must evaluate whether the

“complaint itself satisfies the defendant’s jurisdictional burden.” Roe, 613 F.3d at

1061. The law permits a district court to make “‘reasonable deductions, reasonable

inferences, and other reasonable extrapolations’” to determine whether federal

jurisdiction exits from the face of the complaint. Id. at 1061-62 (quoting Pretka,

608 F.3d at 754). “A district court need not suspend reality or shelve common

sense in determining whether the face of the complaint . . . establishes the

jurisdictional amount. . . . Instead, courts may use their judicial experience and

common sense in determining whether the case stated in a complaint meets federal

jurisdictional requirements.” Roe, 613 F.3d at 1062 (citations and quotation marks

omitted).

II. THE COMPLAINT

       In his complaint, 3 Plaintiff alleges he fell several feet from an elevated work

platform at a CEMEX facility and suffered severe injuries as a result. (Doc. 1-1 ¶


3
  This is not the first complaint filed by Plaintiff with regard to the incident at issue. On March
12, 2018, Plaintiff filed a substantively identical complaint against CEMEX in the Circuit Court
of Jefferson County, Alabama, asserting the same claims and damages as the instant complaint.
(Doc. 1-4). On April 13, 2018, CEMEX removed the action to this court based on diversity
jurisdiction and filed a motion to dismiss. (See 2:18-cv-00590-JEO, Docs. 1, 2). On April 20,
2018, Plaintiff voluntarily dismissed the action pursuant to Federal Rule of Civil Procedure
41(a)(1)(A)(i). (Id. at Doc. 6). Approximately two months later, Plaintiff filed the instant
complaint. (See Doc. 1-1 at 3). The instant complaint is substantively identical to Plaintiff’s
                                                3
15). Plaintiff alleges his injuries were caused by CEMEX’s negligent and/or

wanton conduct. (Id. ¶¶ 25, 27). Additionally, the complaint contains allegations

related to the spoliation of evidence. (Id. ¶ 21).

       Plaintiff alleges throughout the complaint that he suffered “serious

permanent injuries” and “serious bodily injuries.” (Id. ¶¶ 15, 16, 17, 18, 19).

Specifically, Plaintiff alleges he “suffered serious permanent and debilitating

injuries. Plaintiff’s injuries are to his neck, back and brain. Plaintiff has continued

to have dysfunction of his brain, pain and suffering and debilitation in his back and

neck and is permanently injured for the rest of his life.” (Id. ¶ 19). The complaint

does not explicitly identify the type of damages Plaintiff seeks.

III. DISCUSSION

       CEMEX alleges that federal jurisdiction exists based on the face of the

complaint. (Doc. 14 at 6-11). Specifically, CEMEX points to the “serious,”

“permanent,” and “debilitating” nature of the alleged injuries, including

“dysfunction of his brain, pain and suffering and debilitation in his back and neck.”

(Id. at 6-7). Additionally, CEMEX highlights Plaintiff’s wantonness claim and the

presumed punitive damages demand 4 that come with such a claim. (Id. at 9-10).


initial complaint except Plaintiff added Randy Martin as a defendant and incorrectly asserted that
he is a citizen of Alabama. (Compare Doc. 1-4 with Doc. 1-1).
4
  As notes by CEMEX, the complaint does not explicitly seek punitive damages. That being
said, Plaintiff does not disavow CEMEX’s assumption and argument that punitive damages are
necessarily sought with his wantonness claim.
                                                4
Finally, CEMEX cites to Plaintiff’s allegations regarding the spoliation of

evidence.5 (Id. at 11).

       The parties do not dispute that complete diversity exists between the parties.

Therefore, the only issue in the motion to remand involves the more than $75,000

jurisdictional requirement.       Plaintiff argues “[t]here is nothing on the face of the

complaint unambiguously stating how much the Plaintiff[] [is] seeking in damages,

only the claim that [he] suffered severe injuries.”6 (Doc. 7 at 4). The court

disagrees.     Plaintiff specifically alleges he sustained “serious permanent and

debilitating injuries” including injuries to his “neck, back and brain.” (Doc. 1-1 ¶

19). Plaintiff further alleges “continued . . . dysfunction of his brain, pain and

suffering, and debilitation in his back and neck.”                (Id.).   Using its “judicial

experience” and “common sense,” the court can reasonably infer from the nature

and extent of Plaintiff’s severe injuries that the amount in controversy exceeds

$75,000. The court also notes the fact that Plaintiff alleges permanent injuries; the




5
  CEMEX also highlights its belief that Plaintiff incurred significant medical treatment following
the incident, including treatment at the hospital and a rehabilitation facility. (Doc. 14 at 8).
However, these “beliefs” are not apparent from the face of the complaint and the court does not
consider them. The court also does not consider the information regarding Plaintiff’s worker’s
compensation benefits paid by Labor Finders. (Id. at 8-9).
6
  Plaintiff’s argument ignores the specifics with which the complaint describes his alleged
serious injuries.
                                                5
continual, ongoing nature of these alleged injuries also supports a finding that the

jurisdictional amount it met. 7

       Despite Plaintiff’s argument to the contrary, a district court can examine the

complaint itself, even when a plaintiff elects to put an unspecified amount of

damages in the complaint, and make reasonable inferences, using its common

sense and judicial experience, whether the “case stated in a complaint meets

federal jurisdictional requirements.” Roe, 613 F.3d at 1062. If all a plaintiff has to

do to defeat diversity jurisdiction is to elect to include an unspecified amount of

damages in a complaint and include “no details of the value of the claim,” no

diversity case would ever survive removal. Id. at 1064. “Plaintiffs skilled in this

form of artful pleading could, with this ‘trick,’ simply ‘make federal jurisdiction

disappear.’” Id. The court should not reward “such obfuscating tactics.” Id. As

such, the court finds that CEMEX has shown by a preponderance of evidence that

the amount in controversy exceeds $75,000.

IV. CONCLUSION

       Based on the foregoing, the motion to remand is DENIED.                   (Doc. 7).

CEMEX’s motion for leave to conduct limited jurisdictional discovery is DENIED




7
  Based on the injuries alleged, the court does not need to consider whether Plaintiff seeks
punitive damages by virtue of his wantonness claim.
                                             6
AS MOOT. 8 (Doc. 13). Additionally, the court has before it two motions to

dismiss, one filed by each Defendant. (Docs. 3, 20). Plaintiff SHALL file a

response to the motions by November 2, 2018. Any reply by Defendants SHALL

be filed by November 9, 2018.

       DATED, this 18th day of October, 2018.



                                            _________________________________
                                            JOHN E. OTT
                                            Chief United States Magistrate Judge




8
  The court also DENIES Plaintiff’s request to engage in discovery regarding the residency of
Defendant Martin. (Doc. 7 ¶¶ 23-25). First and foremost, there is no indication that Martin has
been served with the complaint. In fact, Martin moves to dismiss the complaint against him
pursuant to Federal Rule of Civil Procedure 12(b)(5) for insufficient process, among other
reasons. (Doc. 20 at 18-19). Second, CEMEX filed a declaration with its notice of removal
wherein Martin declares under penalty of perjury that he is a resident of Ohio as of April 2018,
and, in his answer, Martin denies he is a citizen of Jefferson County, Alabama. (Doc. 1-3 ¶
5;Doc. 19 ¶ 5). Finally, it appears Martin was added to the original complaint, previously
voluntarily dismissed by Plaintiff, solely for the purposes of defeating removal. See footnote 3,
infra.
                                               7
